CAPOTOSTO, J.
The jury returned a verdict for the plaintiff in the sum ■of $2500 in an action for negligence. The defendant moves for a new trial ■upon the usual grounds.
In a collision between a Buick se•dan driven by one Manuel Maderi■ous in which the plaintiff was a passenger and the defendant’s truck on a winding road near the “Narrows,” so called, in the village of Saylesville ■on February 14, 1923, Mrs. Gill was rather severely injured.
The facts presented a square conflict between the claims of the respective parties. The credibility of the witnesses would and undoubtedly •did determine the finding of the jury. There were no outstanding physical facts which might shed any independent reliable light upon the point in dispute. As the jury placed its stamp of approval- on one or the ■other set of witnesses the liability would be determined. One fact which impressed the 'Court at the time of the trial with considerable force was the extraordinary coincidence of a number of the defendant’s friends, who as the defendant were engaged in the business of peddling fruit and vegetables, coming home by the same route that the defendant’s truck was taking, arriving at the scene of the •accident at the same time, all seeing practically the same thing in the same way, and all using the same expressions in detailing the results of their ■observation.
The weight of the credible testimony supports the jury’s finding- both as to liability and damages.
Motion for new trial denied.